DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the dispensing outlet" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 depend from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-20 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poliner (USPGPUB 2006/0217836).
	Regarding claim 1, Poliner discloses an automated article dispensing system of textile items, having inventory management capabilities, the system comprising: 
a plurality of storage compartments (120) configured for storage of textile items (see paragraph [0001]), said storage compartments (120) arranged in a plurality of columns and a plurality of tiers (see Figures 1-4);
a gripper assembly (130) comprising at least one gripper (140,142) movable between said storage compartments, said at least one gripper is configured to reach a storage compartment (see Figure 4), to retrieve a textile item therefrom (see Figures 5-6) and to deliver said textile item to a dispensing outlet (108); and 
an inventory management assembly comprising: 
one or more sensors (136,150,212,316,320,322) configured to directly or indirectly detect one or more parameters related to quality and/or quantity of said textile items in said one or more storage compartments (see “number of scrub outfits currently out” in paragraph [0080]); and 
an inventory management processing module (see paragraphs [0079]-[0080]) configured to compute inventory related data based at least on said one or more parameters and, based on said inventory related data, to provide instructions to said gripper (130) assembly to reach a selected compartment (see Figure 4), retrieve the textile item therefrom (see Figures 5-6) and deliver said textile item to the dispensing outlet (see paragraph [0096]).
	Regarding claim 2, Poliner discloses the system according to claim 1, wherein the one or more sensors are selected from a spatial sensor (136), a temporal sensor, a visual sensor (see paragraph [0105]), a weight sensor and an RFID sensor.
	Regarding claim 3, Poliner discloses the system according to claim 1, wherein the one or more sensors are fixed (322) or movable (150).
	Regarding claim 4, Poliner discloses the system according to claim 2, wherein the spatial sensor (136) is selected from: one or more encoders (see paragraph [0095]), a servomotor and a step motor. 
	Regarding claim 5, Poliner discloses the system according to claim 2, wherein the temporal sensor (150) comprises one or more timers (see paragraphs [0096]-[0097]).
	Regarding claim 9, Poliner discloses the system according to claim 2, wherein said gripper assembly (130) comprises one or more motors (see paragraph [0095]), one or more controllers, one or more gripper units (140,142), one or more arms, or any combinations thereof.
	Regarding claim 10, Poliner discloses the system according to claim 1, wherein the system further comprises a user interface (104), one or more controllers, one or more processors, a communication unit, or any combination thereof (see claim 6).
	Regarding claim 11, Poliner discloses the system according to claim 1, functionally or physically associated with an item retrieval unit (300).
	Regarding claim 12, Poliner discloses the system according claim 1, wherein the quality parameters comprises: type of an item, size of an item, color of an item, condition of an item, defects in an item, frequency of use of an item, life cycle of an item, or any combination thereof; and/or wherein the quantity parameter comprises: amount of an item in a compartment (see paragraph [0079]), amount of an item in a plurality of compartments, amount of item in the entire plurality of compartments, or any combination thereof.
	Regarding claim 13, Poliner discloses the system according to claim 1, wherein the inventory management assembly is further configured to provide indication to a user regarding inventory parameters of textile items stored and/or dispensed from the dispensing system; and/or wherein the inventory management assembly is further configured to compute and provide indication regarding usage parameters of a specific user (see paragraph [0080]) or a group of users. 
	Regarding claim 14, Poliner discloses the system according to claim 1, wherein the dispensing system is further configured to communicate with one or more automated dispensing units by wired or wireless routes (see paragraph [0044]).
	Regarding claim 15, Poliner discloses the system according to claim 1, further configured to restrict or limit item dispensing based on the determined inventory of said item and/or based on user characteristics (see paragraph [0080]).
	Regarding claim 16 (AS BEST UNDERSTOOD), Poliner discloses a method for managing inventory of textile items in an automated dispensing system (100), the method comprising: 
detecting by one or more sensors (136,150,212,316,320,322) of an inventory management assembly of said dispensing system, one or more parameters related to quality and/or quantity of textile items stored and/or dispensed from one or more storage compartments (see “number of scrub outfits currently out” in paragraph [0080]); 
computing, by an inventory management processing module, inventory related data based at least on said one or more parameters (see paragraph [0080]); and 
providing instructions to a gripper assembly (130) comprising at least one gripper (140,142) movable between said one or more storage compartments, to reach a selected compartment (see Figure 4), retrieve a textile item (see Figures 5-6) therefrom and deliver said textile item to the dispensing outlet (see paragraph [0096]).
	Regarding claim 17 (AS BEST UNDERSTOOD), Poliner discloses the method according to claim 16, further comprising providing one or more indications regarding quality and/or quantity inventory of the items (see “the current credit of the user is increased by one” in paragraph [0080]).
	Regarding claim 18 (AS BEST UNDERSTOOD), Poliner discloses the method according to claim 16, wherein the detecting by the sensors is performed directly or indirectly, wherein the one or more sensors are selected from a spatial sensor, a temporal sensor, a visual sensor (see paragraph [0105]), a weight sensor and an RFID sensor..
	Regarding claim 19 (AS BEST UNDERSTOOD), Poliner discloses the method according to claim 16, wherein the quality parameters comprises type of an item, size of an item, color of an item, condition of an item, defects in an item, frequency of use of an item, life cycle of an item, or any combination thereof; and/or wherein the quantity parameter comprises amount/number of an item in a compartment (see paragraph [0079]), amount of an item in a plurality of compartments, amount of item in the entire plurality of compartments, or any combination thereof.
	Regarding claim 20 (AS BEST UNDERSTOOD), Poliner discloses the method according to claim 16, further comprising computing and providing indication regarding usage parameters of a specific user (see paragraph [0080]) or a group of users and/or further comprising restricting or limiting dispensing of an item based on the determined inventory of said item and/or based on user characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poliner (USPGPUB 2006/0217836) as applied to claims 1-5 and 9-20 above, and further in view of WURM (USGPGPUB 2012/0130534).
	Regarding claim 6, Poliner discloses the system according to claim 2. However, he does not disclose a system wherein said visual sensor comprises one or more cameras, selected from CMOS and CCD camera. WURM discloses a system wherein said visual sensor comprises one or more cameras, selected from CMOS and CCD camera (see paragraph [0033]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Poliner by including a system wherein said visual sensor comprises one or more cameras, selected from CMOS and CCD camera, as disclosed by WURM, for the purpose of providing a video record for recording removal (see paragraph [0033]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poliner (USPGPUB 2006/0217836) as applied to claims 1-5 and 9-20 above, and further in view of Panetta et al. (USGPGPUB 2013/0204432).
	Regarding claim 7, Poliner discloses the system according to claim 2. However, he does not disclose a system wherein the weight sensor comprises one or more digital scales. Panetta et al. disclose a system wherein the weight sensor comprises one or more digital scales (see claims 1-2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Poliner by including a system wherein the weight sensor comprises one or more digital scales, as disclosed by Panetta et al., for the purpose of providing a sensor for counting which uses a weight scale (see claim 2).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poliner (USPGPUB 2006/0217836) as applied to claims 1-5 and 9-20 above, and further in view of Blust et al. (USPGPUB 2004/0254676).
	Regarding claim 8, Poliner discloses the system according to claim 2. However, he does not disclose a system wherein the RFID reader comprises one or more RFID antennas, selected from high frequency and low frequency RFID antennas. Blust et al. disclose a system wherein the RFID reader comprises one or more RFID antennas, selected from high frequency and low frequency RFID antennas (see paragraph [0116]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Poliner by including a system wherein the RFID reader comprises one or more RFID antennas, selected from high frequency and low frequency RFID antennas, as disclosed by Blust et al., for the purpose of providing the gripper assembly with an RFID device including an RFID antenna and reader (see paragraph [0116]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
9/24/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655